INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [ ] Preliminary Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2) [X] Definitive Information Statement ENCOMPASS HOLDINGS, INC. (Exact name of registrant as specified in its charter.) Payment of Filing Fee (Check the appropriate box.): [ X ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14(c)-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: $ -0- [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration No.: 3) Filing Party: 4) Date Filed: ENCOMPASS HOLDINGS, INC. 1005 Terminal Way, Suite 110 Reno, Nevada 89502 Telephone (775) 324-8531 Notice of Proposed Action by Written Consent of the Holder of the Majority of the Voting Power to be taken on or about February 11, 2008. To the Stockholders of Encompass Holdings, Inc. Notice is hereby given that upon written consent by the holders of a majority of the voting power of the Company, the Company intends to take certain action as more particularly described in this Information Statement. The action will be effected on or after 20 days from the date this Information Statement is mailed to stockholders which is expected to be on or about January 21, 2008. Only stockholders of record at the close of business on January 7, 2008 will be given Notice of the Action by Written Consent.The Company is not soliciting proxies. By Order of the Board of Directors /s/ J. Scott Webber President WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. -1- ENCOMPASS HOLDINGS, INC. 1005 Terminal Way, Suite 110 Reno, Nevada 89502 Telephone (775) 324-8531 INFORMATION STATEMENT CONSENT ACTION BY STOCKHOLDERS WITHOUT A MEETING This Information Statement is furnished to all holders of the Common Stock and the holders of the Preferred Stock of the Company in connection with proposed action by the holder of the majority of the voting power of the Company to take the following action: Increase the authorized capital stock to 750 million shares of Common Stock. The action is proposed to occur on or about February 11, 2008.This Information Statement is first being mailed to stockholders on or about January 21, 2008. Only stockholders of record at the close of business on January 7, 2008 are entitled to notice of the action to be taken.There will be no vote on the matters by the shareholders of the Company because the proposed action will be accomplished by the written consent of the holders of the majority voting power of the Company as allowed by Section 78.320 of the Nevada Business Corporation Act. No other votes are required or necessary.See the caption “Vote Required for Approval,” below. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY DISSENTER’S RIGHTS OF APPRAISAL The Nevada Business Corporation Act does not provide for dissenter’s rights of appraisal in connection with the corporate action to be taken. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF The Board of Directors has fixed the close of business on January 7, 2008 as the record date for the determination of the common shareholders entitled to notice of proposed action by written consent. At the record date, the Company had outstanding 292,550,514 shares of Common Stock, par value $0.001 per share and 200,000 shares of Preferred Stock, par value $0.001 per share. The shareholder of who holds the majority voting power on the record date, has signed a consent to the taking of the corporate action described.This consent will be sufficient, without any further action, to provide the necessary stockholder approval of the action. -2- CORPORATE ACTION TO BE TAKEN AMENDMENTS TO THE ARTICLES OF INCORPORATION The Company’s current authorized capital stock consists of 500,000,000 shares of Common Stock, par value $0.001 per share,of which 292,550,514 shares are issued and outstanding, and 200,000 shares of Preferred Stock, of which 100,000 are issued and outstanding as Series “A” Convertible Preferred Stock, par value $0.001 per share and 100,000 are issued and outstanding as Series
